Citation Nr: 1723441	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-12 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1967 to October 1969.  The record demonstrates that the Veteran served in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, denying service connection for bilateral hearing loss and tinnitus.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in February 2017.  A copy of the hearing transcript has been associated with the record.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.Tinnitus is related to combat service.

2. Left ear hearing loss disability is related to combat service.

3.  The Veteran does not have right ear hearing loss disability.


CONCLUSIONS OF LAW

1. Tinnitus was incurred in combat service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2. Left ear hearing loss disability was incurred in combat service.  38 U.S.C.A. § 1110, 1154 (West 2014).

3.  Right ear hearing loss disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 west 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, as to the claims of service connection for tinnitus, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service Connection Law and Analysis

The Veteran contends that his tinnitus and hearing loss are related to noise exposure in service.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service; or for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).

Establishing service connection for a claimed disability generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); see, Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  

The Veteran was afforded a VA audiological examination in September 2010 and a diagnosis of tinnitus was noted.  In addition, there was hearing loss disability on the left, but not on the right.

The Veteran's DD Form 214 notes that his military occupational specialty (MOS) was Artillery Scout Observer.  In addition, he received the CAR.

The Board accepts that he was in service, that he was exposed to noise in combat and that he has provided competent evidence that he experienced ringing and decreased acuity during combat.  Furthermore, he has evidence of tinnitus and left ear hearing loss disability.  Based upon the provisions of 38 U.S.C.A. § 1154, tinnitus and left hear hearing loss disability are attributable to combat service.

In regard to the right ear, the record establishes that the appellant does not have hearing loss disability as defined by VA.  In the absence of disability, there can be no valid claim.  Although we accept that he may have noticed decreased acuity during combat, Section 1154 does not relive the obligation of establishing that there is current disability.  Since the existence of disability is defined by 38 C.F.R. § 3.385, his own lay statements are not competent to establish the existence of disability.


ORDER

Service connection for tinnitus is granted.

Service connection for left ear hearing loss disability is granted

Service connection for right ear hearing loss disability is denied.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


